(Garrison, V. C.
(after stating facts).
The opinion disposing of the ease of John Vanderbilt so fully deals with the subject-matter necessarily involved in the decision in this case that it is not necessary to repeat the issues or the decision respecting the same where they are practically identical.
This complainant, who is the uncle of the child, if the latter is the legitimate child of John Vanderbilt, clearly-has no such interest in the mere matter of the personal rélations between John Vanderbilt and the alleged issue of John Vanderbilt as to give him any standing in this court to the relief -prayed for, which is practically the same as that prayed for by John Vanderbilt in the bill previously alluded to. His sole claim to a right must rest upon his property interests in any subject-matter which will be affected by the question of the legitimacy or illegitimacy of the child. It is clear, however, that at the present time he has no property right that is at present affected by this question. He charges that under the will of his mother there is a trust created, and that his share of this trust estate, when it is distributed, will be enlarged if John Vanderbilt dies without issue. He then charges that this child is not the issue of John *643Vanderbilt. It does not follow that John Vanderbilt may not die leaving legitimate issue, even if the existing child be illegitimate. It certainly does not appear that this complainant has any present interest that is affected, or can be affected, by the .question of the legitimacy of this child until the death of John Vanderbilt.
It may be that the interest which this complainant has under the will of his mother may entitle him to file a bill to perpetuate testimony,' but I do not have to consider or decide this, because there is no such issue presented by the present bill. This bill is for immediate relief by cancellation of the alleged untrue record, or by injunction against its use.
For the reasons stated herein and in the opinion in the case of John Vanderbilt, the demurrer must be sustained, and I will so advise.